Case: 18-40712      Document: 00514916820         Page: 1    Date Filed: 04/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40712
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2019
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GILDARDO GERMAN PATT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1101-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Gildardo German Patt pleaded guilty to being found in the United States
after previous deportation and was sentenced within the sentencing guidelines
range to 46 months of imprisonment, with no supervised release term. Patt
argues that the sentence was substantively unreasonable because it
overrepresented his criminal history and did not adequately take into account
the remaining 18 U.S.C. § 3553(a) factors or his arguments that he returned


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40712     Document: 00514916820     Page: 2   Date Filed: 04/15/2019


                                  No. 18-40712

to the United States to be with his children and that a long period of time had
passed since the imposition of a sentence for illegal reentry in 2002.
      The substantive reasonableness of a sentence is reviewed for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). If a defendant fails
to object to the reasonableness of a sentence, it is reviewed for plain error. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Although the
parties dispute whether plain-error review applies, we need not decide this
issue because Patt’s substantive reasonableness challenge fails even under the
abuse-of-discretion standard of review.
      The record establishes that the district court considered Patt’s reason for
returning to the United States after deportation, as well as his criminal history
and whether it was overrepresented. His disagreement with the propriety of
his within-guidelines sentence does not rebut the presumption that his
sentence was reasonable. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010). He has not shown that his sentence “does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). Thus, he has failed to show that the district court committed any
error, plain or otherwise.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2